Case 2:19-cv-13429-PDB-DRG ECF No. 91 filed 08/10/20                 PageID.3372        Page 1 of 2
                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
GENERAL MOTORS LLC,
GENERAL MOTORS COMPANY,
                    Plaintiffs,           CASE NO. 19-CV-13429

v.                                                          Honorable Paul D. Borman
                                                            District Court Judge

FCA US LLC, FIAT CHRYSLER                                   Honorable David R. Grand
AUTOMOBILES N.V., ALPHONS                                   Magistrate Judge
IACOBELLI, JEROME DURDEN,
MICHAEL BROWN,
                      Defendants.


                                    NOTICE OF JOINDER

       Defendant, through undersigned counsel, hereby joins in and concurs with FCA

Defendants’ Opposition to Plaintiffs’ Motion to Alter or Amend Judgment filed by Co-Defendants

on August 10, 2020. ECF No. 90. In joining FCA’s Response, Mr. Durden is not waiving the right

to file pleadings of his own or to seek reconsideration of rulings made by the Court.

       Mr. Durden respectfully requests that he be permitted to participate in any hearings

conducted in connection with the aforementioned Motion and Response and that, if deemed

necessary by him under the circumstances, he be permitted to submit supplemental briefs,

memoranda, or pleadings.

                                                     Respectfully Submitted,

                                                     /s/Judith S. Gracey
                                                     JUDITH S. GRACEY (P39766)
                                                     Attorney for Jerome Durden
                                                     The Gracey Law Firm, PLLC
                                                     2200 Beechmont Street
                                                     Keego Harbor, Michigan 48320
Dated: August 10, 2020                               (248) 221-7726
Case 2:19-cv-13429-PDB-DRG ECF No. 91 filed 08/10/20               PageID.3373     Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I, Judith S. Gracey, hereby certify that on August 10, 2020, I electronically filed the

foregoing document, with the Clerk of the Court using the ECF system which sent notification of

such filing to all attorneys of record.


                                                   /s/Judith S. Gracey
                                                   JUDITH S. GRACEY




                                               2
